  Case 3:20-cv-00098-REP Document 67 Filed 03/19/20 Page 1 of 4 PageID# 2544



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION



STEVES AND SONS,INC.,

                       Plaintiff,
                                                          Civil Action No. 3:20-cv-000098
 V.



JELD-WEN,INC.,

                       Defendant.




                                            ORDER


       Upon consideration of the parties' written submissions (ECF Nos. 62, 63, 64) and the

arguments of counsel, for the reasons set forth on the record during the conference call on March

18, 2020 and for good cause shown, it is hereby ORDERED that:

       1.     The parties shall exchange Rule 26(a) written disclosures by March 18, 2020;

       2.     JELD-WEN shall provide its production of data in response to Steves' Second

Request for the Production of Documents by March 23, 2020;

       3.     JELD-WEN shall provide its objections (if any) and written responses to Steves'

Second Request for the Production of Documents by March 23, 2020;

       4.     JELD-WEN shall provide its substantial production of documents responsive to

Steves' Second Request for the Production of Documents by March 30, 2020;

       5.     JELD-WEN shall provide its privilege log to Steves by April 6, 2020;

       6.     Within seven days of service by JELD-WEN of its Second Requests for the

Production of Data and Documents, Steves shall:

              a.      Produce the responsive data; and


                                                1
Case 3:20-cv-00098-REP Document 67 Filed 03/19/20 Page 2 of 4 PageID# 2545
Case 3:20-cv-00098-REP Document 67 Filed 03/19/20 Page 3 of 4 PageID# 2546
Case 3:20-cv-00098-REP Document 67 Filed 03/19/20 Page 4 of 4 PageID# 2547
